DETAILED ACTION
Continuation
This application is a continuation application of U.S. Application No. 13/584,154 filed on 13 August 2012, now U.S. Patent 10,929,856, which is in turn a continuation of U.S. Application No. 12/465,907 filed on 14 May 2009, now U.S. Patent 8,265,990 (“Parent Application(s)”). See MPEP §201.07. In accordance with MPEP §609.02(II)(A)(2) and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.

Status
This Office Action is in response to the Application filed on 22 February 2021 and the preliminary amendment filed on 5 May 2021. Claims 1-20 have been canceled, and new claims 21-41 have been added. Therefore, claims 21-41 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit via the Parent Applications under 35 U.S.C. 119(e) to U.S. Provisional Application No. 61/053,511, filed on 15 May 2008, is acknowledged.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Interpretation
The Examiner notes that there is no special definition or indication of a mobile telephone network or what would constitute a mobile telephone network; therefore since the plain meaning of a mobile telephone network would appear to encompass any network over which a mobile telephone may/can communicate, any indication of communication with or by a mobile telephone would also indicate communication or transmission over a mobile telephone network.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 21-27), server/system (claims 28-34), and non-transitory computer-readable medium (claims 35-41), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 21 recites a method comprising: determining, by a first computing device, a plurality of values for a plurality of keywords corresponding to a web page, wherein each of the plurality of values is based on a combination of variables including location, local time, and content being viewed; receiving, by the first computing device from a second computing device, data associated with the second computing device; determining, by the first computing device, a location of the second computing device, a local time at the second computing device, and content being viewed at the second computing device based on the data associated with the second computing device; selecting, by the first computing device, a value from among the plurality of values for the plurality of keywords that corresponds to the location of the second computing device, the local time at the second computing device, and the content being viewed at the second computing device; determining, by the first computing device, that the selected value meets a criterion, wherein the criterion is based, in part, on demographic information corresponding to a user of the second computing device; responsive to determining that the selected value meets the criterion, selecting, by the first computing device, a keyword associated with the by the first computing device to the second computing device, a link that, when activated, causes a request for media content to be transmitted; receiving the request for the media content to be transmitted; and transmitting the media content to the second computing device for output.
Independent claims 28 and 35 are parallel to claim 21 above, except directed to a server computer comprising at least one processor and non-transitory computer-readable media having instructions stored thereon that are configured to, in response to execution by the server computer, cause the server computer to perform the same, or similar, operations as at method claim 21 above (for claim 28), and a non-transitory computer-readable medium having instructions stored thereon that are configured to, in response to execution by one or more first computing devices, cause the one or more first computing devices to perform the same, or similar, operations as at method claim 21 above (for claim 35).
The dependent claims (claims 22-27, 29-34, and 36-41) appear to be encompassed by the abstract idea of the independent claims since they merely indicate display via a media player (claims 22, 29, and 36), using one or more mobile telephones for the second computing device and/or a mobile telephone network for communication (claims 23, 25-26, 30, 32-33, 37, and 39-40), using cookies to store data (claims 24, 31, and 38), and/or determining location based on IP address (claims 27, 34, and 41). Therefore, the dependent claims merely designate the display type or application (i.e., a media player), the form of computing device (i.e., mobile phone(s)), the type of network used (i.e., a mobile phone network), and using cookies to store data and an IP address for location.

The claim elements may be summarized as the idea of determining a value for targeting content such as advertising based on location, local time, and/or content being viewed; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations; …) grouping of subject matter. This appears analogous to determining a value for local advertising on local television or radio broadcasts (such as the evening news) or a local newspaper or magazine since the publication is based on current content, location, and local time.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are using a web page, a first computing device, a second computing device, transmitting, by the first computing device to the second computing device, a link that, when activated, causes a request for media content to be transmitted; and independent claims 28 and 35 being further directed to a server computer comprising at least one processor and non-transitory computer-readable media having instructions stored thereon that are configured to, in response to execution by the server computer, and a non-transitory computer-readable medium having instructions stored thereon that are configured to, in response to execution by one or more first computing devices, cause the one or more first computing devices to perform the operations. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.
The additional elements indicated above are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception” that is indicated to be insignificant activity.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore the dependent claims do not add significantly more than the idea.


Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henkin et al. (U.S. Patent Application Publication No. 2010/0138452, hereinafter Henkin) in view of Agarwal et al. (U.S. Patent Application Publication No. 2005/0076014, hereinafter Agarwal).

Claim 21: Henkin discloses a method comprising:
determining, by a first computing device, a plurality of values for a plurality of keywords corresponding to a web page, wherein each of the plurality of values is based on a combination of variables including location, and content being viewed 
receiving, by the first computing device from the second computing device, data associated with the second computing device (0052-0053, user request including URL and web page content; 0085, Fig. 3A, data flows 14 and 20, page key ID from client to Kontera Server);
determining, by the first computing device, a location of the second computing device, and content being viewed at the second computing device based on the data associated with the second computing device (0042, real-time web page context analysis, 0059, determining page modification instructions based on geolocation);
selecting, by the first computing device, a value from among the plurality of values for the plurality of keywords that corresponds to the location of the second computing device, and the content being viewed at the second computing device (0065, selection according to EMV, 0175, selection to maximize score, 0185-0190, 
determining, by the first computing device, that the value meets a criterion, wherein the criterion is based, in part, on demographic information corresponding to a user of the second computing device (0175-0184, threshold for ContentLinks, 0266-0267, threshold of topics, 0288, only keyword/ad pairs “known to be ‘good’” are displayed, where “a numerical threshold could be used (e.g., based on a calculation taking into account both relevance and estimated revenue, weighted as desired) may be used in determining whether a given keyword/ad pair is considered ‘good’)” where 0055, 0058-0059, 0065 indicates the Analysis, Reaction, and EMV engines provide estimates for selecting content/advertisements for modification of a page, based on the page and keywords on the page – i.e., content being viewed, and previous analysis of web pages, attributes of client systems, criteria such as click behavior and geolocation, etc.; therefore, threshold of whether to provide content links is based, at least in part, on geolocation as a form of demographic);
responsive to determining that the selected value meets the criterion, selecting, by the first computing device, a keyword associated with the selected value (0065, selection according to EMV, 0175, selection to maximize score, 0185-0190, selection according to various scores, sorting, etc. with top keywords selected for markup);
transmitting, by the first computing device to the second computing device, a link that, when activated, causes a request for media content to be transmitted; (0042-0044, “a variety of different techniques may be used for displaying the textual 
receiving the request for the media content to be generated (0042-0044, “a variety of different techniques may be used for displaying the textual markup information and/or dynamic content information to the end-user. Such techniques 
transmitting the media content to the second computing device for output (0042-0044, “a variety of different techniques may be used for displaying the textual markup information and/or dynamic content information to the end-user. Such techniques may include, for example, placing additional links to information (e.g., 
Henkin, however, does not appear to explicitly disclose using local time at the second computing device. Where Henkin assesses page content to insert markup/highlighting (i.e., web page modification instructions and/or “ContentLinks” – see 0059, 0093, 0100-0106) in real-time (0042) based on a series of analysis 
Agarwal teaches displaying content-relevant ads (Agarwal at 0040-0041), where the relevancy is based on the content being viewed, where both local time and geolocation (Agarwal at 0049-0050), in addition to relevancy, are used to select the ads to be presented (Agarwal at 0063, 0084) on a media player (Agarwal at 0057), the geolocation may include or be based on IP address information (Agarwal at 0050). Agarwal further also indicates, similar to, or the same as, Henkin, that price for the ad (including local time-dependent price information) may be used to determine a score or value for the advertising as factored into selection (Agarwal at 0073, Fig. 7, 0110-0111, Fig. 10). The combination would provide the benefit of delivering more targeted and effective content to the user since a particular ad would be “much more useful” to a user when local time is more appropriate (see Agarwal at 0101). As such, the Examiner understands and finds that using determining and 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine or modify the valuation of Henkin with the factors of Agarwal in order to determine and select value(s) based on location, local time, content being viewed so as to provide more targeted and effective content that is more useful to users based on local time.
The rationale for combining in this manner is that using determining and selecting value(s) based on location, local time, content being viewed is applying a known technique to a known device, method or product to yield predictable results so as to provide more targeted and effective content that is more useful to users based on local time as explained above.

Claim 22: Henkin in view of Agarwal discloses the method of claim 21, wherein activation of the link further causes a media player configured to play the media content to be initiated by the second computing device (Henkin at 0073, click link to cause the additional information to be displayed, 0109, “converting to hyperlink with “a ‘click’ URL that is to be accessed when the user clicks on the ad, a ‘landing’ URL where the user will eventually be redirected to after the click URL action has been processed”, including “clicking” or selection by hover/mouse-over; Agarwal at 0057, 

Claim 27: Henkin in view of Agarwal discloses the method of claim 32, wherein the location of the second computing device is determined based on an IP address of the second computing device (Agarwal at 0050, as combined above and using the rationale as provided above).

Claims 28-29, 34-36, and 41 are rejected on the same basis as claims 21-22 and 27 above since both Henkin and Agarwal disclose a server comprising a processor and a non-transitory computer-readable medium (Henkin at 0046-0047; Agarwal at 0039) configured to cause the server to perform the same or similar operations or limitations as at claims 21-22 and 27 above.

Claims 23, 25-26, 30, 32-33, 37, and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henkin in view of Agarwal and in further view of Ramer et al. (U.S. Patent Application Publication No. 2007/0061198, hereinafter Ramer).

Claims 23, 25-26, 30, 32-33, 37, and 39-40: Henkin in view of discloses the method, server, and medium of claims 21, 28, and 35, but the combination above does not appear to explicitly disclose wherein the data associated with the second computing device is transmitted to the first computing device at least partially over a 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine or modify the valuations of Henkin in view of Agarwal with the mobile phone of Ramer in order to consider the second computing device as being a, or a plurality of, mobile telephone(s) and using communication over a mobile telephone network so as to enable functions such as search and/or web page access via mobile phones.
The rationale for combining in this manner is that the second computing device being a, or a plurality of, mobile telephone(s) and using communication over a mobile telephone network is each of simple substitution of one known element for another (e.g., substituting a mobile phone for a computer) to obtain predictable results, applying a known technique to a known device, method, or product ready for improvement to yield predictable results, and applying a known technique to a known device, method or product to yield predictable results so as to enable functions such as search and/or web page access via mobile phonesas explained above.

Claims 24, 31, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henkin in view of Agarwal and in further view of Campbell et al. (U.S. Patent Application Publication No. 2008/0243822, hereinafter Campbell).


Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine or modify Henkin in view of Agarwal with the cookies of Campbell in order to include at least some data associated with the second computing device in a cookie stored on a mobile telephone so as to readily provide relevant information to a user.
The rationale for combining in this manner is that including at least some data associated with the second computing device in a cookie stored on a device such as a mobile phone is applying a known technique to a known device, method or product to yield predictable results so as to readily provide relevant information to a user as explained above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 9-13, 16, 18-22, 25, and 27 of U.S. Patent No. 10,929,856. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 21 is essentially the genus of the patented claims. The distinctions are that patented claim 1 recites “keywords of a webpage” whereas the instant claims phrase this as keywords corresponding to a webpage”, the instant claims eliminate the elements of “receiving … a request for identification of the plurality of keyword”, “determining … keyword identifying information … [that] comprises a link …”, “transmitting … the keyword identifying information”, that the content generated and accessed by a link is “video content”, and “presenting the selected video content … in a video player …”. Instead, the instant claims merely transmit a/the link, the content is “media content” (rather than video), the presentation is via a media player (now at dependent claim 22, rather than the independent claim), and the instant claims add that the criterion is “based, .
Instant independent claims 28 and 35 (with dependent claims 29 and 36) are analyzed in the same manner as claims 21-22 as above. Dependent claims 23-27, 30-34, and 37-41 are parallel to patented claims 2-4, 7, 9, 11-13, 16, 18, 20-22, 25, and 27. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Raggett et al., Hypertext Links in HTML, W3C, dated 28 March 1997, downloaded from https://www.w3.org/TR/WD-htmllink-970328 on 26 January 2022, indicates a proposed draft revision for including hypertext links in HTML.
Measuring Link Value with Text Link Ads, Search Engine Journal, 23 May 2006, downloaded from the Wayback Machine on 26 January 2022 from https://web.archive.org/web/20071014010347/https://www.searchenginejournal.com/measuring-link-value-with-text-link-ads/3457/, discussing a tool for measuring dollar value of links on web sites.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 




/Scott D Gartland/
Primary Examiner, Art Unit 3622